               Case 14-50971-CSS           Doc 451       Filed 04/27/20      Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

    In re:                                            Chapter 11

    ASHINC CORPORATION, et al. 1                      Case No. 12-11564 (CSS)
                                                      (Jointly Administered)
                 Debtors.

    CATHERINE E. YOUNGMAN,                            Adv. Proc. No. 13-50530 (KBO)
    LITIGATION TRUSTEE FOR ASHINC
    CORPORATION, ET. AL., AS
    SUCCESSOR TO THE OFFICIAL
    COMMITTEE OF UNSECURED
    CREDITORS OF ASHINC
    CORPORATION, AND ITS AFFILIATED
    DEBTORS,
               Plaintiff,

    BLACK DIAMOND OPPORTUNITY
    FUND II, LP, BLACK DIAMOND CLO
    2005-1 LTD., and SPECTRUM
    INVESTMENT PARTNERS, L.P.,

                 Intervenors,
    v.

    YUCAIPA AMERICAN ALLIANCE FUND
    I, L.P., YUCAIPA AMERICAN ALLIANCE
    (PARALLEL) FUND I, L.P., YUCAIPA
    AMERICAN ALLIANCE FUND II, L.P.,
    YUCAIPA AMERICAN ALLIANCE
    (PARALLEL) FUND II, L.P., MARK

1
  The Debtors in these cases, along with the federal tax identification number (or Canadian business number
where applicable) for each of the Debtors, are: ASHINC Corporation (f/k/a Allied Systems Holdings, Inc.)
(XX-XXXXXXX); AAINC Corporation (f/k/a Allied Automotive Group, Inc.) (XX-XXXXXXX); AFBLLC LLC
(f/k/a Allied Freight Broker LLC) (XX-XXXXXXX); ASCCO (Canada) Company (f/k/a Allied Systems
(Canada) Company) (XX-XXXXXXX); ASLTD L.P. (f/k/a Allied Systems, Ltd. (L.P.) (XX-XXXXXXX);
AXALLC LLC (f/k/a Axis Areta, LLC) (XX-XXXXXXX); AXCCO Canada Company (f/k/a Axis Canada
Company) (875688228); AXGINC Corporation (f/k/a Axis Group, Inc.) (XX-XXXXXXX); Commercial
Carriers, Inc. (XX-XXXXXXX); CTSINC Corporation (f/k/a CT Services, Inc.) (XX-XXXXXXX); CTLLC LLC
(f/k/a Cordin Transport LLC) (XX-XXXXXXX); F.J. Boutell Driveway LLC (XX-XXXXXXX); GACS
Incorporated (XX-XXXXXXX); Logistic Systems, LLC (XX-XXXXXXX); Logistic Technology, LLC (45-
4242057); QAT, Inc. (XX-XXXXXXX); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and
Terminal Services LLC (XX-XXXXXXX). The location of the Debtors’ corporate headquarters and the Debtors’
address for service of process is 2302 Parklake Drive, Bldg. 15, Ste. 600, Atlanta, Georgia 30345.
             Case 14-50971-CSS        Doc 451     Filed 04/27/20    Page 2 of 2




 GENDREGSKE, JOS OPDEWEEGH,
 JAMES FRANK, DEREX WALKER, JEFF
 PELLETIER, IRA TOCHNER, and JOSEPH
 TOMCZAK,

                Defendants.
 CATHERINE E. YOUNGMAN,                         Adv. Pro. No. 14-50971 (KBO)
 LITIGATION TRUSTEE FOR ASHINC
 CORPORATION, ET AL., AS SUCCESSOR
 TO BLACK DIAMOND OPPORTUNITY
 FUND II, LP, BLACK DIAMOND CLO
 2005-1 LTD., SPECTRUM INVESTMENT
 PARTNERS, L.P., BLACK DIAMOND
 COMMERCIAL FINANCE, L.L.C., as co-
 administrative agent, and SPECTRUM
 COMMERCIAL FINANCE LLC, as co-
 administrative agent,

               Plaintiff,
 v.

 YUCAIPA AMERICAN ALLIANCE FUND
 I, L.P., YUCAIPA AMERICAN ALLIANCE
 (PARALLEL) FUND I, L.P., YUCAIPA
 AMERICAN ALLIANCE FUND II, L.P.,
 YUCAIPA AMERICAN ALLIANCE
 (PARALLEL) FUND II, L.P., RONALD
 BURKLE, JOS OPDEWEEGH, DEREX
 WALKER, JEFF PELLETIER, IRA
 TOCHNER, and JOSEPH TOMCZAK,

               Defendants.

                                          ORDER

       For the reasons set forth in the accompanying Letter, the Yucaipa Defendants’ Motion for

Clarification and/or Reconsideration of the January 16, 2020 Order is DENIED.

SO ORDERED.

Dated: April 27, 2020
                                           KAREN B. OWENS
                                           UNITED STATES BANKRUPTCY JUDGE
